907 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roland SMITH, Petitioner-Appellant,v.US PAROLE COMMISSION;  Jeffrey J. Clark, Warden,Respondents-Appellees.
No. 89-6013.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (C/A No. 89-327-R)
Roland Smith, petitioner pro se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Va., for respondents.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Roland Smith appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm* on the reasoning of the district court.  Smith v. US Parole Commission, C/A 89-327-R (E.D.Va. Jan. 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although the district court denied Smith's request for a certificate of probable cause, a certificate of probable cause is not required to appeal the dismissal of a petition brought pursuant to 28 U.S.C. Sec. 2241.  See 28 U.S.C. Sec. 2253;  Fed.R.App.P. 22(b)